Case 1:19-cr-00286-AMD Document 150 Filed 08/02/21 Page 1 of 8 PageID #: 1416

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/NS/MCM                                        271 Cadman Plaza East
F.#2019R00029                                     Brooklyn, New York 11201


                                                  August 2, 2021

TO BE FILED UNDER SEAL                **PUBLIC REDACTED VERSION**

By ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Robert Sylvester Kelly
                     Criminal Docket No. 19-286 (AMD) (S-3)

Dear Judge Donnelly:

               The government respectfully submits this reply to the defendant’s
memorandum of law in opposition to the government’s July 23, 2021 motion in limine to
admit certain evidence and preclude other evidence and arguments at trial (hereinafter “Def.
Opp.”). For the reasons stated herein and in the government’s original memorandum, the
motion should be granted.

I.     Evidence Regarding Victims’ Sexual Behavior With Anyone Other Than the
       Defendant and Others at his Direction Should Not Be Admitted

               The defendant’s response to the government’s motion to preclude cross-
examination or the introduction of evidence regarding victim’s sexual behavior with anyone
other than the defendant or others at his direction is nonsensical, makes no effort to comply
with the requirements of Fed. R. Evid. 412, and contradicts the very reasons for the Rule’s
existence. First, to be clear, the government does not seek to preclude or limit cross-
examination or evidence regarding the victims’ sexual interactions with the defendant or with
others at the defendant’s direction. (See Def. Opp. at 1 (“The Government has failed to
provide any justification for excluding evidence of the witnesses’ sexual conduct during the
charged period—whether with the defendant or others.”)). The government will elicit
information from victims regarding sexual acts with the defendant and, where applicable,
with others at the defendant’s direction. The defendant may, of course, cross-examine the
victims as to such testimony. This does not mean, however, that he may “stray into areas
Case 1:19-cr-00286-AMD Document 150 Filed 08/02/21 Page 2 of 8 PageID #: 1417



barred by Rule 412(a).” United States v. Thompson, 178 F. Supp. 3d 86, 94 (W.D.N.Y.
2016). Indeed, proving cases involving sexual misconduct “necessarily requires the
government to introduce evidence . . . of the sexual behavior underlying crimes charged in
the indictment. If the introduction of that evidence opened the door to the introduction of
‘other sexual behavior’ evidence, Rule 412(a) would serve no purpose.” Id.

               Second, while the defendant claims that his opposition “is submitted per Rule
412(c)(1) noticing the intent of the defense to elicit certain relevant evidence,” id. at 2, he
fails to comply with that rule. Rule 412 requires that

              [i]f a party intends to offer evidence under Rule 412(b), the
              party must:

              (A) file a motion that specifically describes the evidence and
                  states the purpose for which it is to be offered;
              (B) do so at least 14 days before trial unless the court, for good
                  cause, sets a different time;
              (C) serve the motion on all parties;
              (D) notify the victim, or when appropriate, the victim’s guardian
                  or representative.

Fed. R. Evid. 412(c)(1) (emphasis added). 1 The defendant provides no such specific
description. (See Def. Opp. at 2 (indicating, without any valid explanation, that “[a]t this
time, the defense cannot catalogue specific facts we intend to elicit”)). Instead, the defendant
simply asserts that unspecified evidence of unspecified victims’ sexual predisposition and
behavior with others unrelated to the defendant is somehow relevant because some of the
charges “allege some form of coercion and/or force on the defendant’s part.” (Def. Opp. at
1). By its terms, however, Rule 412 applies to “criminal proceeding[s] involving alleged
sexual misconduct,” including those involving allegations of coercion or force. Fed. R. Evid.
412(a). Conclusory assertions that victims will purportedly “open the door” to such cross-
examination and evidence in their direct testimony (Def. Opp. at 2) do not negate or alter the
requirement that the defendant comply with Rule 412.

               Indeed, the unspecified, general evidence the defendant apparently seeks to
admit regarding victims’ sexual histories is precisely the sort of evidence that Rule 412 was
designed to preclude. As the Second Circuit has made clear, “[t]he very purpose of [Rule
412] is to preclude defendants from arguing that because the victim previously consented to



       1
              The rule also requires that the Court conduct an in camera hearing before
admitting evidence under this rule and give the victim and parties the right to attend and be
heard. Fed. R. Evid. 412(c)(2).

                                               2
Case 1:19-cr-00286-AMD Document 150 Filed 08/02/21 Page 3 of 8 PageID #: 1418



have sex . . . her claims of coercion should not be believed.” United States v. Rivera, 799
F.3d 180, 185 (2d Cir. 2015).

                  Nor does the exclusion of such unspecified evidence violate the defendant’s
constitutional rights. Although a criminal defendant has a “right to present [his] version of
the facts . . . to the jury so it may decide where the truth lies[, i]t does not follow . . . that a
criminal defendant has a right to offer evidence that is irrelevant to the Government’s
charges.” Thompson, 178 F. Supp. 3d at 91 (internal quotation marks and citations omitted)
(citing Washington v. Texas, 388 U.S. 14, 19 (1967) and Taylor v. Illinois, 484 U.S. 400,
410 (1988)). Evidence that a victim has engaged in sexual acts with others, unrelated to the
defendant, does not make it more or less probable that the defendant used force or coercion
to engage in sexual acts with any particular victim. Cf. Taylor, 178 F. Supp. 3d at 92
(“[W]hether the victims ‘engaged in acts of prostitution before or after their [alleged]
encounters with [the Defendant] . . . would only prove other people may be guilty of similar
offenses of recruiting, enticing, or causing these victims to engage in a commercial sex
act.’”) (citing United States v. Elbert, 561 F.3d 771, 777 (8th Cir. 2009)) (emphasis in
original).

                Nor has the defendant explained how a specific victim’s sexual history is
relevant to any alleged bias or credibility of that victim. While the “Confrontation Clause
guarantees a criminal defendant the right to cross-examine government witnesses at trial,”
United States v. Figueroa, 548 F.3d 222, 227 (2d Cir. 2008), trial judges nonetheless “retain
wide latitude insofar as the Confrontation Clause is concerned to impose reasonable limits on
such cross-examination based on concerns about, among other things, harassment, prejudice,
confusion of the issues, the witness’ safety, or interrogation that is repetitive or only
marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986). In this way, the
Confrontation Clause “guarantees an opportunity for effective cross-examination, not cross-
examination that is effective in whatever way, and to whatever extent, the defense might
wish.” Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (emphasis in original). Exclusion of
cross-examination regarding irrelevant sexual acts does not violate a defendant’s Sixth
Amendment right to confront witnesses at trial. Rivera, 799 F.3d at 185-86 (finding
preclusion of cross-examination as to “irrelevant” prior acts of commercial sex did not
violate defendant’s Confrontation Clause rights); United States v. Cephus, 684 F.3d 703, 708
(7th Cir. 2012) (finding exclusion of cross-examination of victim-witness regarding prior
acts of prostitution did not violate the Confrontation Clause because the evidence was
irrelevant to the charged sexual misconduct); United States v. Valenzuela, 495 F. App’x 817,
819-20 (9th Cir. 2012) (per curium) (same); United States v. Overton, 2017 WL 6347084, at
*6-8 (W.D.N.Y. Dec. 13, 2017) (finding evidence of acts of prostitution outside the
indictment’s time period were irrelevant to the charged conduct and therefore Rule 412
exclusion did not violate Confrontation Clause); Thompson, 178 F. Supp. 3d at 93-94
(same). Any alleged “unchastity of a victim has no relevance whatsoever to the victim’s
credibility as a witness.” Elbert, 561 F.3d at 777 (citations and brackets omitted).

                                                  3
Case 1:19-cr-00286-AMD Document 150 Filed 08/02/21 Page 4 of 8 PageID #: 1419



               The defendant has made no attempt to specify what purported sexual behavior
or sexual predisposition he intends to elicit or cross-examine witnesses on or coherently
explain how such evidence is relevant. Indeed, he does not even specify which witnesses he
intends to cross-examine about such matters. In these circumstances, the government’s
motion should be granted.

II.    The Government Does Not Seek to Admit Evidence of Religious Beliefs or
       Experiences

              As the Court is aware, the government moved to preclude the defendant from
cross-examining Witness #1 regarding his religious beliefs or experiences described in a
book published by Witness #1 in 2011. (See Mot. at 5-8). In his opposition, the defendant
has apparently misconstrued the government’s motion as one that seeks admission of
testimony from Witness #1 regarding his religious experiences and the defendant sounding
“demonic.” (Def. Opp. at 4). The government has no intention of eliciting any such
testimony. As a result, the defendant should be precluded from cross-examining Witness #1
regarding these matters for the reasons set forth in the government’s motion.

III.   The Defendant Should Not Be Permitted to Reference Prior Psychological Histories




IV.    The Defendant Should Be Precluded from Making Legally Irrelevant and Prejudicial
       Arguments Regarding the Parents of Certain Victims

               The government moved to preclude cross-examination and the introduction of
evidence or argument that parents of any victims “consented” to the defendant’s having sex
with those victims while they were underage. (Mot. at 11-13). The defendant appears to
concede that any such alleged “consent” is not a defense to the charges. Instead, he argues
that the conduct of the parents in allegedly seeking to profit from or extort the defendant is
relevant because “[p]resumably, the Government intends to elicit testimony from the
witnesses regarding a lack of access to their parents or the concern that the parents
demonstrated for the witnesses or actions that the parents made to connect to a child.” (Def.
Opp. at 6). The government does not intend to elicit from its witnesses any testimony
regarding their parents’ concerns for them or actions the parents took to “connect” with their
                                                4
Case 1:19-cr-00286-AMD Document 150 Filed 08/02/21 Page 5 of 8 PageID #: 1420



children. The government will, however, elicit testimony regarding the defendant’s efforts to
monitor and otherwise limit Jane Doe #5’s communications with her parents. Such
testimony regarding the defendant’s actions does not render the conduct of any parent of a
victim legally relevant to the charges at issue. As a result, the motion should be granted.

V.     Evidence Regarding Specific Instances of the Defendant’s Good Conduct Should Be
       Precluded

                 In opposing the government’s motion to preclude the admission in evidence of
prior instances of the defendant’s good conduct, including awards and honors received in
connection with his career as an entertainer (Mot. at 13-15), the defendant mischaracterizes
the breadth of the government’s motion. Contrary to the defendant’s assertions, the
government does not seek to preclude background testimony by the defendant, should he
choose to testify, regarding his employment or personal circumstances. Nor does the
government seek to preclude the defendant from offering “evidence of the defendant’s
pertinent [character] trait” pursuant to Fed. R. Evid. 404(a)(2)(A). Instead, the government’s
motion relates to the manner in which such evidence may be admitted and seeks to preclude
the admission of evidence regarding specific instances of the defendant’s prior good conduct
– i.e., specific prior good acts – such as testimony or evidence regarding specific awards or
honors received in the course of the defendant’s career or employment, or specific acts of
charity.

                Rule 405 specifically sets forth the manner in which “a person’s character or
character trait,” where admissible, “may be proved” and limits the manner of proof to
“testimony about the person’s reputation or by testimony in the form of an opinion.” Fed. R.
Evid. 405(a). Rule 405(b) further makes clear that evidence of “relevant specific instances
of” a person’s conduct may only be used to prove a person’s character or character trait when
the character or character trait “is an essential element of a charge . . . .” Fed. R. Evid.
405(b). Put simply, the defendant’s character or character trait is not an essential element of
any of the charged crimes. 2 As a result, the only permissible manner in which he may prove
a pertinent character trait is pursuant to Rule 405(a) – by reputation or opinion testimony –
not specific prior good acts. See United States v. Doyle, 130 F.3d 523, 542 (2d Cir. 1997)
(proof of defendant’s specific acts inadmissible under Rule 405(b) because character was not
an element of any of the charged crimes).




       2
              Moreover, as the Second Circuit has made clear, a defendant cannot simply
claim that specific good deeds should be admitted to disprove knowledge or intention, which
are elements of most crimes, because to do so would make “the exception of Rule 405(b) . . .
swallow the general rule of 405(a) that proof of specific acts is not allowed.” United States v.
Doyle, 130 F.3d 523, 542 (2d Cir. 1997).

                                               5
Case 1:19-cr-00286-AMD Document 150 Filed 08/02/21 Page 6 of 8 PageID #: 1421



              The defendant’s reliance on United States v. Han, 230 F.3d 560 (2d Cir. 2000)
(see Def. Opp. at 7), is therefore inapposite. While affirming the conviction in Han, the
Second Circuit found harmless error in the district court’s exclusion of testimony as to the
defendant’s reputation as a law-abiding citizen who does not exploit others.” 230 F.3d at
564. Similarly, the character evidence at issue in United States v. Pujana-Mena, consisted of
testimony about the defendant’s “reputation in his community as an honest and law-abiding
person,” not any specific prior good acts. 949 F.2d 24, 26 (1991). Evidence of such specific
prior good conduct should be precluded.

VI.    Evidence Regarding Jane Doe #8’s Subsequent Employment Is Irrelevant

              In his opposition, the defendant makes absolutely no showing that Jane Doe
#8’s employment as an exotic dancer years after the defendant had sexual intercourse with
her when she was 17 years old is at all relevant. Nor could he. Instead, he simply states –
without any explanation – that her subsequent employment “is admissible for proving
motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or
lack of accident.” (Def. Opp. at 9). Absent any showing of relevance, the government’s
motion should be granted.

VII.   Certain Text Messages by Jane Doe #5 and Relating to Jane Doe #5 Should Be
       Admitted

               The defendant summarily asserts that “from a plain reading of the text
messages [the government seeks to admit], the messages would ‘open the door’ to the very
same evidence that the Government is attempting to preclude” and asks that the Court “allow
the defense latitude in cross-examination to explore the many topics included in the text
messages such as sexual behavior, psychological issues, and certain actions of witnesses’
parents.” (Def. Opp. at 10). In so saying, the government assumes that the defendant is
referring to the text messages between Jane Doe #5 and Jane Doe #5’s mother (and not other
text messages the government seeks to admit). Even if so, the defendant has not explained –
and cannot explain – how those text messages open any door to cross examination. Rather,
the text messages show only that Jane Doe #5 recounted to her mother nearly in real time
statements of the defendant, as Jane Doe #5 will testify.

               The defendant suggests that prior consistent statements are admissible only to
rebut a recent motive of fabrication and not simply to rehabilitate a witness. He is
wrong. As an initial matter, he ignores that prior consistent statements are expressly
permitted to rebut an express or implied charge that the declarant … acted from a recent
improper influence or motive in so testifying.” Fed. R. Evid. 801(d)(1)(B)(i). Moreover, the
defendant neglects to mention that Rule 801(d)(1)(B) was amended in 2014, expressly
permitting prior consistent statements for the purpose of rehabilitation where a witness’s
credibility was attacked (see Fed. R. Evid. 801(d)(1)(B)(ii) (adding that prior consistent
statements are admissible “to rehabilitate the declarant's credibility as a witness when

                                              6
Case 1:19-cr-00286-AMD Document 150 Filed 08/02/21 Page 7 of 8 PageID #: 1422



attacked on another ground”)), and therefore the caselaw cited by the defendant, all before
the amendment, is inapposite.

VIII. The Court Should Admit Jane Doe #5’s Electronic Note

               The government seeks to admit an electronic note written by Jane Doe #5 on
August 30, 2018, that contains the defendant’s statements to her. See Mot. at 34-35. Jane
Doe #5 will testify regarding the circumstances of those statements and the note. As
indicated in the motion, the defendant’s statements as contained in the note are highly
probative of the defendant’s commission of the forced labor offense as to Jane Doe #5. The
value of such highly probative evidence is not substantially outweighed by a danger of unfair
prejudice. See Fed. R. Evid. 403. Indeed, it is direct evidence of the crime. See United
States v. Curley, 639 F.3d 50, 57 (2d Cir. 2011) (noting that for evidence to be unfairly
prejudicial under Rule 403, it must “tend[ ] to have some adverse effect upon a defendant
beyond tending to prove the fact or issue that justified its admission into evidence”).

IX.    The Admission of Certain Newspaper Article Is Warranted Under Rule 803(16)

               As clearly set forth in its motion, the government seeks to admit newspaper
articles from 1994 for the following purposes: to show that (1) the defendant performed in
Macon, Georgia on August 30, 1994, in Albany, Georgia on August 31, 1994 and in Miami,
Florida on September 2, 1994, and (2) Witness #1 was in fact the defendant’s tour manager
on August 31, 1994. There is nothing “circular” or “confusing” about the intended use of
such articles. (Def. Opp. at 12). Such evidence is relevant for the reasons stated in the
government’s motion and is admissible pursuant to Fed. R. Evid. 803(16) and 902(6).

X.     Sealing

               The government requests that the Court permit the government to file
both a sealed and a redacted public version of this motion. The redacted version will redact
certain content from the publicly-filed version of this motion that details medical and other
private matters of certain witnesses. See United States v. Amodeo, 71 F.3d 1044, 1050-51
(2d Cir. 1995) (privacy interests of third parties may be compelling reason justifying
sealing).




                                              7
Case 1:19-cr-00286-AMD Document 150 Filed 08/02/21 Page 8 of 8 PageID #: 1423



XI.   Conclusion
           For the reasons set forth above, and in the government’s July 23, 2021
memorandum, the government’s motion in limine should be granted.



                                                Respectfully submitted,

                                                JACQUELYN M. KASULIS
                                                Acting United States Attorney

                                         By:       /s/
                                                Elizabeth A. Geddes
                                                Nadia I. Shihata
                                                Maria Cruz Melendez
                                                Assistant U.S. Attorneys
                                                (718) 254-7000


cc:   Clerk of Court (AMD) (by ECF)
      All Counsel (by ECF and E-Mail)




                                            8
